72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Curtis REESE;  D. Paul Hoblit, Plaintiffs-Appellants,v.LAKE HAVASU CITY, Arizona, a municipal corporation,Defendant-Appellee.
No. 94-16239.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 6, 1995.Decided Dec. 12, 1995.

Before PREGERSON, BRUNETTI and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The district court lacks jurisdiction over the federal taking claim until just compensation has been denied following utilization of state procedures for obtaining compensation.  Dodd v. Hood River County, 59 F.3d 852, 859 (9th Cir.1995).  Abstention on all claims was therefore well within the district court's discretion.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3